Field, C. J.
The only question upon which the petitioner is now entitled to receive the instructions of the court relates to the disposition to be made, under the second paragraph of the will, of one half of the income of the trust estate during the life of the wife, and until the youngest of the testator’s children reaches maturity. This paragraph is as follows : “ The ballance of my estate is to be kept in trust by the New England Trust Company of Boston, one half the income from which is to be paid to my wife, till the youngest of my children, shall have reach their maturity. After which my wifes portion shall be one *507forth said income, the ballance being divided equally between my children.” We have examined the photographic copy of the will annexed to the report. This copy shows that the testator in writing his will often used in. punctuation what seems to be a period for what should be a comma, and that the initial letter of the word “ after ” following the word “ maturity ” in the second paragraph is probably a small and not a capital letter. Even without this examination, we think it apparent that the testator intended that until the youngest of his children reached maturity his wife while she lived should receive one half of the income of the fund, and that the balance of the income, that is, the other half, should be equally divided among his children, and that after the youngest of his children reached maturity his wife while she lived should receive one fourth of the income, and that the balance of the income, that is, three fourths, should be equally divided among his children, until the last surviving child died. We cannot now determine the disposition which should be made of the trust property, or of the income, if the wife should die while some of the children were living, or if all the children should die while the wife was living. Instructions accordingly.